DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herbert Hoffman on 3/14/2022.
The application has been amended as follows: 
Amended claim 1, lines 16-19 in the amended claim set of 11/18/2021 reads as follows:
wherein the processor of the PHHCD or computing system is adapted to process signals acquired by the pressure sensor and the optical blood flow detecting device to provide at least a measurement of the DBP and SBP of the subject using a non-linear parametric function that predicts optical signals from a decay law of optical intensity, and
These lines are amended to read as follows:
diastolic blood pressure (DBP) and systolic blood pressure (SBP) of the subject using a non-linear parametric function that predicts optical signals from a decay law of optical intensity, and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to claim 1 and cancellation of claims 129 and 130 are sufficient to obviate the rejection of claims 1 and 118-130 under 35 U.S.C. 112(a). Thus, the rejection of claims 1 and 118-130 under 35 U.S.C. 112(a) is withdrawn. 
Applicant’s amendment to claim 1 to explictly recite that “a non-linear parametric function” is used to “predict[] optical signals from a decay law of optical intensity” and that the parametric function is then used to estimate the diastolic and systolic blood pressure of the subject is sufficient to overcome the art rejection of record and appears to distinguish the claimed invention from the prior art. 
The Khair reference discloses identifying a linear model between pressure and optical signals to estimate the diastolic and systolic blood pressure of the subject. However, the Khair reference does not disclose a non-linear parametric function to predict optical signals from a decay law of optical intensity.
Additionally, Fortin et al. (US Pub. No. 2011/0105918) and Banet et al. (US Pub. No. 2010/0160797) disclose identifying a linear model between pressure and optical signals similar to Khair.
Additionally, Tanaka et al. (“A novel photoplethysmography technique to derive normalized arterial stiffness as a blood pressure independent measure in the finger vascular bed” 2011) discloses that the optical signal from PPG corresponds to the Lambert-Beer law of exponential decay and discloses an exponential relationship (exponential model of the pressure-volume relationship) between pressure signals and optical signals to determine normalized blood volume and the finger elasticity index. However, it does not disclose using the relationship to determine diastolic/systolic blood pressure from the optical signals.

Additionally, Borkholder et al. (U.S. Pub. No. 2017/0354331), Sarrafzadeh et al. (U.S. Pub. No. 2014/0024905), Tsuji et al. (U.S. Pub. No. 2011/0125034), and Fine and Kaminsky (EP 2637559) disclose exponential relationships between optical and pressure signals. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793